Title: To Thomas Jefferson from “A. B.,” 2 January 1802
From: “A. B.”
To: Jefferson, Thomas


          
            Sir,
            Charleston So Carolina 2 January 1802
          
          I have had frequent occasion to transact Business at the Collectors Office in this Port & for a year or two past the Business of the different departments has been executed entirely by Clerks, many of whom are perfectly ignorant of their Business; the Collector during that time has not been at the office once a fortnight on an average, the consequence of which is a great inconvenience to merchants & must hazard the Interest of the United States in a very material manner—
          The cancellation of Export Bonds has been neglected for some time past, & notices therefore have not been sent to the parties in due time; the Clerk who formerly executed this Business has been appointed Deputy Collector in the Room of Mr Webb who has filled that office for several years past, & who was compelled to leave it on account of the Salary allowed by the Collector being insufficient to support him decently (only 800 Dollars pr Annum) & the Business of cancelling exportation Bonds imposed on another Clerk in addition to his former Business in consequence of which he cannot execute all that is required of him; this is consistent with the Collectors system of saddling a few of his best Clerks continually with additional Business while others are idle & inattentive to their duty as well as ignorant and yet all receive the same Salary. This certainly is neither just, reasonable, nor consistent with the interest of the United States—I have good reason to believe that this office is worth from 10 to 12 Thousand Dollars pr annum clear profit to this Collector who is seldom at his office himself, & who will not allow a Clerk of abilities a decent Salary in consequence several of his best Clerks have left his offices at different times within 3 or 4 years past, & he has supplyed their places with others who have been of no other use than to create disorder Errors & confusion & who have been intrusted with the calculation of Duties & other important Particulars of the Business—I certainly think it would promote the Interest of the United States to appoint a Collector for this Port who is a man of Business himself, & who is a perfect accountant in practice & not in theory, & who will attend personally to the Duties of his office, which I am certain is not the case with the present Collector—I understand he has acquired great credit from Government on account of his punctuality to their Instructions but this was not difficult, & he well knew that the existance of his office depended on it; the labor & perplexity of executing the most important parts of his Business has depended entirely on 2 or 3 of his Clerks who may shortly leave him on account of the low Salary allowed them, It therefore appears to me proper, that the Collector should be allowed a certain Salary by Government, & that they should also pay the Clerks, in which case, if the allowance should be liberal there will be an inducement to men of abilities & information to desire & wish to continue as Clerks in the Collectors office.
          The principal part of the foregoing remarks have come within my own knowledge, therefore I have thought proper to make this communication in hopes of your duly considering the importance of the subject & making such alterations as may be in your power provided you think proper—
          I remain with considerations of the highest respect Your Most Obedt. Sevt—
          
            A B
          
         